[Cite as Durisala v. Durisala, 2014-Ohio-3309.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



RAO DURISALA,                                     :    APPEAL NO. C-130719
                                                      TRIAL NO. DR-0901795
        Plaintiff,                                :
                                                            O P I N I O N.
  vs.                                             :

KALA RANI DURISALA,                               :

     Defendant/Third-Party Plaintiff-             :
     Appellee,
                                                  :
   vs.
                                                  :
DURISALA DASAIAH,
                                                  :
   and
                                                  :
NIRMALA DASAIAH,
                                                  :
     Third-Party Defendants-
     Appellants.                                  :



Appeal From:         Hamilton County Court of Common Pleas, Domestic Relations
                     Division

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: July 30, 2014



King, Koligian & Associates and Stephen R. King, for Defendant/Third-Party
Plaintiff-Appellee,

Katzman, Logan, Halper & Bennett and Kenneth B. Flacks, for Third-Party
Defendants-Appellants.



Please note: this case has been removed from the accelerated calendar.
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS



D INKELACKER , Judge.

          {¶1}   Plaintiff Rao Durisala and defendant/third-party plaintiff-appellee

Kala Rani Durisala ( “Kala”) were married in 2001 in India. In 2009, the parties filed

for divorce. In 2010, Kala filed a motion in the trial court to join Rao Durisala’s

parents, third-party defendants-appellants Durisala and Nirmala Dasaiah (“the

Dasaiahs”), because she claimed that they held certain jewelry in their possession

that had been given to her and was marital property. The Dasaiahs claimed, in

response, that the jewelry had been loaned to Kala, and had not been given as a gift.

They further claimed that she had the jewelry, and filed a counterclaim seeking its

return.

          {¶2}   The magistrate heard testimony on the issue, and determined that the

jewelry was in Kala’s possession and had not been given to her as a gift. She was

ordered to either return the jewelry to the Dasaiahs or reimburse them for its value.

On Kala’s objections to that decision, the trial court decided that the magistrate had

correctly determined that the jewelry belonged to the Dasaiahs, but that the trial

court had no jurisdiction to dispose of the property because it was not marital or

separate property. In two assignments of error, the Dasaiahs now appeal.

          {¶3}   In their first assignment of error, the Dasaiahs claim that the trial

court erred when it determined that it lacked jurisdiction to order Kala to either

return the jewelry or reimburse them for it. We disagree.

          {¶4}   The jurisdiction of the domestic relations court is set forth in R.C.

3105.011, which provides that “[t]he court of common pleas including divisions of

courts of domestic relations, has full equitable powers and jurisdiction appropriate to

the determination of all domestic relations matters.” R.C. 3105.171(B) allows the



                                           2
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS


domestic relations court to determine what constitutes marital property and what

constitutes separate property. The statute states that:

       In divorce proceedings, the court shall * * * determine what constitutes

       marital property and what constitutes separate property. In either

       case, upon making such a determination, the court shall divide the

       marital and separate property equitably between the spouses, in

       accordance with this section. For purposes of this section, the court

       has jurisdiction over all property * * * in which one or both spouses

       have an interest.

In other words, the domestic relations court has only the authority to determine

whether certain property is marital property or the separate property of one of the

spouses and to dispose of that property between the spouses accordingly.

       {¶5}    As the Eleventh Appellate District noted, “the issues of determining

whether or not an asset should be included in the marital estate, and if it [is] a

marital asset, its valuation for purposes of property distribution are primarily

domestic relations matters, whereas a separate action to quiet title in property filed

in the domestic relations court by a third party would not be.” Mitchell v. Mitchell,

11th Dist. Portage No. 2007-P-0023, 2008-Ohio-833, ¶ 63. The Eighth Appellate

District has likewise concluded that “[a]ny collateral claims must be brought in a

separate action in the appropriate court or division when the claim involves the

determination of the rights of a third-party.” Lisboa v. Karner, 167 Ohio App.3d 359,

2006-Ohio-3024, 855 N.E.2d 136, ¶ 6 (8th Dist.), citing Tanagho v. Tanagho, 10th

Dist. Franklin No. 92AP-1190, 1993 Ohio App. LEXIS 1201 (Feb. 23, 1993), and

State ex rel. Ross v. Judge O'Grady, 10th Dist. Franklin No. 94APD03-443, 1994

Ohio App. LEXIS 4383 (Sept. 27, 1994). Once the trial court has determined that


                                          3
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS


certain property is neither marital property nor separate property, it has no further

jurisdiction to dispose of it. For that, an action must be brought in the general

division of the court of common pleas. See Mitchell, supra.

       {¶6}    Since the trial court determined that the jewelry in this case was

neither marital property nor the separate property of either spouse, it did not have

jurisdiction to dispose of the property. Therefore, we overrule the Dasaiahs’ first

assignment of error.

       {¶7}    In their second assignment of error, the Dasaiahs claim that the form

of the decision issued by the magistrate was not proper and that technical

deficiencies prevent them from using it to collect on the judgment. In light of the

fact that the trial court properly determined that it lacked jurisdiction to issue the

judgment, we overrule the second assignment of error.

       {¶8}    The judgment of the trial court is affirmed.

                                                                     Judgment affirmed.



CUNNINGHAM, P.J., and FISCHER, J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            4